Title: From James Madison to Fulwar Skipwith, 21 July 1808
From: Madison, James
To: Skipwith, Fulwar



Sir,
Dept: of State, July 21st: 1808.

Your letters by Lt: Lewis were duly delivered.  Others not already acknowledged are of Jany. 2d, February 13th: & March 8th: & 24th.
A little before the receipt of your resignation, Genl. Turreau, by order of his Government, had signified its wish that you might be recalled.  Genl: Armstrong, has been authorized by the President to make a provisional appointment for the vacancy until a regular one shall take place.  He has been desired also, to promote, as far as may be proper, your obtaining an opportunity of doing justice to yourself, against the charges and evidence, which induced the interposition of the French Government against you.
This will be delivered by Capt: Halley, who will facilitate your return in the Vessel in which he makes the present Voyage to France, with dispatches for xx Genl. Armstrong.  Genl. Armstrong’s attention has been called to the other subject mentioned in your letter.  I am &c:

James Madison.

